PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/515,107
Filing Date: 28 Mar 2017
Appellant(s): The Regents of the University of California



__________________
Brian Davy (#61,197)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Objections
Claims 25, 26, 29, 37, 71, and 72 are objected to because of the following informalities:  
The sub-limitation “both (i) and (ii)” preceding the last limitation of independent claim 25 should end with a semi-colon instead of a comma to maintain uniformity with the other limitations in the claim.  
Dependent claim 26, 29, 37, 71, and 72 inherit the deficiencies of their respective parent claim, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-5, 9, 10, 12, 13, 20-23, 25, 26, 29, 37, and 67-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 25, 67, and 68, the disclosure fails to provide sufficient written description for “assessing the subject's performance on each of the cognitive component and the physical component” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely recites that performance data (such as “reaction time” and “response accuracy”) and physiological data (such as “heart rate”) are collected and assessed without providing the necessary steps, calculations, or algorithms for performing the claimed assessment.  In particular, while the disclosure fails to sufficiently disclose what the assessment consists of beyond merely reciting that reaction time, response accuracy, and heart rate are detected.  This amounts to insufficient disclosure of the claimed analysis (“assessment”) of the collected information.  See, for example, pg. 3, lines 13-18, pg. 8, line 27 - pg. 9, line 4 and pg. 11, line 9 - pg. 13, line 26.  Additionally, Fig. 1 merely recites step 2 as “assess performance on cognitive component and physical component”.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 3-5, 9, 10, 12, 13, 20-23, 26, 29, 37, and 69-72 inherit the deficiencies of their respective parent claims, and are therefore rejected under the same rationale.

Further regarding claims 1, 25, 67, and 68, the disclosure fails to provide sufficient written description for “adapting the difficulty level of the embodied cognitive task based on the subject's performance on each of the cognitive component and the physical component, wherein adapting the difficulty level of the embodied cognitive task is performed using parameter estimation by sequential testing (PEST), a maximum-likelihood procedure, a staircase procedure, or a combination thereof, and wherein adapting the difficulty level of the embodied cognitive task comprises: (i) adapting the difficulty level of identifying the virtual target stimuli based on the subject’s reaction time, response accuracy, or both, to the virtual target stimuli, (ii) adapting the distance of the virtual target stimuli from the center position based on the subject’s heart rate, or both (i) and (ii)” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification merely recites that this is performed and that algorithms may be employed, providing limited discussions of the three methodologies/algorithms.  See pg. 13, line 27 - pg. 15, line 22.  Additionally, Fig. 1 merely recites step 3 as “adapt difficulty level based on performance on cognitive component and physical component”.  Furthermore, the disclosure is silent regarding “a combination thereof” PEST, maximum-likelihood procedure, and staircase procedure.  In particular, the disclosure merely recites “[a]daptive methodologies/algorithms that may be employed include, but are not limited to, parameter estimation by sequential testing (PEST), maximum-likelihood procedures, and staircase procedures.”  This is particularly silent regarding “a combination thereof”.  See line 31 of pg. 13 - line 3 of pg. 14 of the specification.  Thus, “a combination thereof” is new matter.  The originally filed disclosure also does not particularly relate the methodologies/algorithms to performance on each of the cognitive component and the physical component as well as the claimed adapting step comprising claimed steps (i), (ii), or both (i) and (ii).  Therefore, the disclosure fails to provide the steps, calculations, or algorithms necessary to perform the claimed functionality such that one of ordinary skill in the art would understand that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 3-5, 9, 10, 12, 13, 20-23, 26, 29, 37, and 69-72 inherit the deficiencies of their respective parent claims, and are therefore rejected under the same rationale.

Regarding claims 69-72, claims 69 and 71 recite “reaching for the virtual target stimuli with an arm” and claims 70 and 72 recite “reaching for the virtual target stimuli with a leg”.  The originally filed disclosure is silent regarding any body part that is used to reach for the virtual target stimuli.  It only discloses reaching in a direction (i.e., left/right, up/down).  See lines 8-9 of pg. 29 and lines 22-25 of pg. 30.  Therefore, these claims are construed as new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 10, 12, 13, 20-23, 25, 26, 29, 37, and 67-72 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (WO2012/064999) in view of TechRadar1 and Wikipedia2.

Regarding claims 1, 25, 67, and 68, Gazzaley teaches a computer-implemented method of enhancing cognition in a subject, the method being implemented using a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method stored thereon (claim 1) (Gazzaley, para. 37, “the present disclosure provides methods of training to enhance cognition in an individual”; para. 212-220 describe a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method.), a computer-implemented method of treating a cognitive disorder in a subject, the method being implemented using a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method stored thereon (claim 25) (Gazzaley, para. 195-197 disclose the use of treating a cognitive disorder in a subject; para. 212-220 describe a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method.), a non-transitory computer-readable medium comprising instructions stored thereon for causing a computer device to implement a method of enhancing cognition in a subject (claim 67) (Gazzaley, para. 212-220 describe a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method.), a computer device comprising a non-transitory computer-readable medium comprising instructions thereon for causing the computer device to implement a method of enhancing cognition in a subject (claim 68) (Gazzaley, para. 212-220 describe a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method.), the method comprising:
using the computer device, presenting to the subject (claim 25: having a cognitive disorder (Gazzaley, para. 195 and 196 identify a list of cognitive disorders that a subject may have to be treated)), via a display component (Gazzaley, para. 6, "the method is implemented using a computer device having a display component... comprising presenting at least a visual task to the individual using the display component"), an embodied cognitive task (Gazzaley, para. 5, “The training methods can involve presenting to an individual a task to be performed.”  An embodied cognitive task targets a cognitive function but requires a physical response, thereby necessarily including a cognitive component and a physical component.  Thus, as Gazzaley teaches, as shown below, targeting a cognitive function and requiring a physical response, Gazzaley teaches presenting an embodied cognitive task comprising a cognitive component and a physical component.) comprising a cognitive component and a physical component, wherein the cognitive component comprises identification of virtual target stimuli presented to the subject via the display component (Gazzaley, para. 6, “presenting at least a visual task to the individual using the display component requiring a response from the individual via the input device.”  Para. 94, “The term "task" refers to a goal and/or objective to be accomplished by an individual who provides a response to a particular stimulus. For example, the individual would have been instructed to perform a specific goal. The "task" can serve as the baseline cognitive function that is being performed and measured, and to which interference is added. Thus, a "task" often refers to the main goal that an individual is instructed to perform in either the presence or absence of interference.”  Para. 110, “Target discrimination requires an individual to identify a target stimulus from a non-target.”), and wherein the physical component comprises reaching for the virtual target stimuli requiring body movement by the subject from a center position (Gazzaley, para. 139, "The response can be a physical action of clicking a button and/or moving a cursor to a correct location on a screen, head movement, finger or hand movement, vocal response, eye movement, foot pedaling, running on a treadmill, jumping, etc."  Applicant’s disclosure does not provide a definition of what constitutes a “center position”.  Therefore, a “center position” is construed under the broadest reasonable interpretation to be a start position.  Thus, as Gazzaley records movement of the user as a physical response, Gazzaley necessarily includes a start position (center position) from which to identify the physical response from.); 
using the computer device, assessing the subject's performance on each of the cognitive component and the physical component (Gazzaley, para. 5, The methods can further include conducting an analysis… The analysis can include a comparison of the performances with or without each type of interference”; para. 139, “the methods can encompass receiving as inputs, both a voluntary action on the part of the individual and one or more passive measurements.”), wherein:
assessing the subject’s performance on the cognitive component comprises detecting the subject’s body movement using a motion capture device or motion sensors (Gazzaley, para. 139, “The response can be a physical action of clicking a button and/or moving a cursor to a correct location on a screen, head movement, finger or hand movement, vocal response, eye movement, foot pedaling, running on a treadmill, jumping, etc.”  Para. 166, "One example is to require inputs from individual that involve physical exercise, such as running on a treadmill, bicycling, using a device with motion/position sensor technology (e.g., Sony Wii Fit, Playstation Move, or Xbox Kinect), and the like."  Para. 212, "motion/position sensor remotes (e.g. Wii)".  The Wii remote and Playstation Move remote are each held in the hand and tethered to the wrist which is construed as worn on the body.) to assess the subject’s reaction time, response accuracy, or both, to the virtual target stimuli (Gazzaley, para. 216, "Data pertaining to an individual's performance can include, for example, reaction time"; para. 216, "Data pertaining to an individual's performance can include, for example,.. response variance, correct hits, omission errors" are construed as response accuracy.); and
assessing the subject’s performance on the physical component comprises assessing, using a heart rate monitor, the subject’s heart rate while performing the embodied cognitive task (Gazzaley, para. 139, “the methods can encompass receiving as inputs, both a voluntary action on the part of the individual and one or more passive measurements.  Passive measurements can include any physiological recording, such as… heart-rate, heart-rate variability, etc.”  Under the broadest reasonable interpretation of the generic term “heart rate monitor”, passive measurements including a physiological recording of heart-rate or heart-rate variability inherently includes using a heart rate monitor because the heart rate needs to be monitored in order to record it.); and
using the computer device, adapting the difficulty level of the embodied cognitive task based on the subject's performance on each of the cognitive component and the physical component, (claim 25: to treat the cognitive disorder in the subject) (Gazzaley, para. 5, “the difficulty of the task may be modulated as a function of this comparison.”), wherein adapting the difficulty level of the embodied cognitive task is performed using parameter estimation by sequential testing (PEST), a maximum-likelihood procedure, a staircase procedure, or a combination thereof (Gazzaley, para. 155, “the assessment does adapt in the training session, by methods known in the art of psychometric analysis such as staircase procedures and maximum likelihood procedures to adaptively determine the ability of the participant.”), and wherein adapting the difficulty level of the embodied cognitive task comprises:
(i)	adapting the difficulty level of identifying the virtual target stimuli based on the subject’s reaction time, response accuracy, or both, to the virtual target stimuli (Gazzaley, para. 137, “a single training session run can use adaptive thresholding methods (such as psychometric staircase algorithms) to quickly threshold at a specific performance level.”  Para. 234, “A major distinction between the training sessions and the neural assessment tasks was that training was adaptive, such that as performance improved, task difficulty increased to maintain constant accuracy (i.e., discrimination time window decreases and road speed increases).”  Para. 155, “An assessment is different from a training session in that it does not seek to train the individual. In one embodiment, unlike a training session, the difficulty level from trial to trial in an assessment does not change or adapt to the performance of the individual. Rather, the difficulty level in an assessment trial remains the same (e.g. at the difficulty level determined by the thresholding step). In another embodiment, the assessment does adapt in the training session, by methods known in the art of psychometric analysis such as staircase procedures and maximum likelihood procedures to adaptively determine the ability of the participant.” Italicized for emphasis.),
(ii)	adapting the distance of the virtual target stimuli from the center position based the subject’s heart rate, or
both (i) and (ii).
Gazzaley does not explicitly teach motion sensors that are worn on the body.
However, TechRadar and Wikipedia both identify that the Playstation Move and the Wii remote each include a strap that is worn on the wrist (TechRadar, pg. 1, the figure illustrates the motion sensing remote is held in the hand and tethered to the wrist.  Wikipedia, pg. 1, the figure illustrates the motion sensing remote includes a wrist strap; see also pg. 6-7, Strap.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that the body movement detecting of Gazzaley included using motion sensors worn on the body because Gazzaley explicitly teaches using the Wii or the Playstation Move which, as identified by TechRadar and Wikipedia, include motion sensing remotes that are worn on the body.

Regarding claim 3, Gazzaley teaches the method according to Claim 1, wherein the display component is selected from the group consisting of: a television, a monitor, a high-definition television (HDTV), a projection screen, and a head-up display (HUD) (Gazzaley, para. 212, "monitor display").

Regarding claims 4 and 29, Gazzaley teaches the method according to Claims 1 and the method according to Claim 25, wherein the embodied cognitive task is a video game (Gazzaley, para. 206, "The present invention can be incorporated into a software or computer program (e.g. a video game).") comprising presenting to the subject a three-dimensional environment (Gazzaley, para. 230, “Participants viewed a three-dimensional environment”), music (Gazzaley, para. 217, “Additional GUI elements may also be provided, e.g., for indicating various aspects of the individual's progress or status with respect to the exercise or task, such as the difficulty level of the current training block. Examples include… a program that plays music”; para. 225, “Psychotherapeutic techniques include, but are not limited to,… music therapy”), artwork (Gazzaley, para. 225, “Psychotherapeutic techniques include, but are not limited to,… art therapy”), feedback (Gazzaley, para. 225, “Psychotherapeutic techniques include, but are not limited to,… biofeedback therapy”.  There also multiple instances throughout Gazzaley regarding providing feedback to the subject.  See, for example, at least the Abstract, the section titled “Response and Feedback” encompassed in para. 140-153, and para. 5, 45, 154, 157, 210, 214, 218, 229, 230, and 234), rewards, incentives, or any combination thereof (Gazzaley, para. 168, ‘Game specific features that can increase incentive and interest of an individual may include but not limited to bonus points, in-game reward or penalty, such as a graphical or auditory representation thereof, rewards or penalties that scale with difficulty level or time spent, real life rewards, etc. Additional game elements to enhance engagement are common to those skilled in the art of video gaming, board games, cognitive paradigms, fitness/sports instruction, and educational programs.”  Para. 217, “Additional GUI elements may also be provided, e.g., for indicating various aspects of the individual's progress or status with respect to the exercise or task, such as the difficulty level of the current training block. Examples include a bonus meter (or equivalent), which may indicate the number of correct responses in a row, a graphical element that flashes, a program that plays music, and/or award bonus points, when some specified number, e.g., 5, of correct responses is attained.”).

Regarding claim 5, Gazzaley teaches the method according to Claim 1, wherein the cognitive component targets a cognitive ability of the subject selected from the group consisting of: working memory, attention, task-switching, goal management, target search, target discrimination, and any combination thereof (Gazzaley, para. 46, "In some embodiments, the task is a target discrimination task or a tracking task." para. 131, "to train the individual to perform at a certain level, e.g.,.. improvement in another cognitive measure that has been obtained prior to training (such as working memory, long-term memory, task-switching abilities), etc.").

Regarding claim 9, Gazzaley teaches the method according to Claim 1, wherein the body movement is detected using the motion sensors (Gazzaley, para. 212, "motion/position sensor remotes (e.g. Wii)".  The Playstation Move cited in the rejection of claim 1 also uses a motion/position sensor remote.).
Gazzaley does not explicitly teach that the motion sensors are worn on the body.
However, TechRadar and Wikipedia both identify that the Playstation Move and the Wii remote each include a strap that is worn on the wrist (TechRadar, pg. 1, the figure illustrates the motion sensing remote is held in the hand and tethered to the wrist.  Wikipedia, pg. 1, the figure illustrates the motion sensing remote includes a wrist strap; see also pg. 6-7, Strap.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that the body movement detecting of Gazzaley included using motion sensors worn on the body because Gazzaley explicitly teaches using the Wii or the Playstation Move which, as identified by TechRadar and Wikipedia, include motion sensing remotes that are worn on the body.

Regarding claim 10, Gazzaley teaches the method according to Claim 1, wherein the body movement is detected using the motion capture device (Gazzaley, para. 166, "One example is to require inputs from individual that involve physical exercise, such as running on a treadmill, bicycling, using a device with motion/position sensor technology (e.g., Sony Wii Fit, Playstation Move, or Xbox Kinect), and the like.").

Regarding claims 12 and 37, Gazzaley teaches the method according to Claims 1 and the method according to Claim 25, wherein assessing the subject's performance on the cognitive component further comprises detecting neural activity of the subject (Gazzaley, para. 139, "Passive measurements can include any physiological recording, such as electroencephalograph (EEG)/functional magnetic resonance imaging (fMRI)-style measurements,... etc.").

Regarding claim 13, Gazzaley teaches the method according to Claim 12, wherein the neural activity is detected using a neural activity detection method selected from the group consisting of: electroencephalography (EEG), near-infrared spectroscopy (NIRS), optical imaging, functional magnetic resonance imaging (fMRI), and any combination thereof (Gazzaley, para. 139, "Passive measurements can include any physiological recording, such as electroencephalograph (EEG)/functional magnetic resonance imaging (fMRI)-style measurements,... etc.").

Regarding claim 20, Gazzaley teaches the method according to Claim 1, wherein assessing the subject’s performance on the physical component further comprises detecting a physiological measure selected from the group consisting of: heart rate variability, VO2 Max, electrodermal response (EDR), pupillary response, and any combination thereof (Gazzaley, para. 139, "Passive measurements can include any physiological recording, such as... galvanic response, heart-rate, heart-rate variability, etc.").

Regarding claims 21 and 26, Gazzaley teaches the method according to Claims 1 and the method according to Claim 25, wherein the subject has a cognitive disorder selected from the group consisting of: attention deficit hyperactivity disorder (ADHD), traumatic brain injury (TBI), post-traumatic stress disorder (PTSD), obsessive compulsive disorder (OCD), substance dependence disorder (SDD), depression, dementia, Alzheimer's disease, Parkinson's disease, autism, and schizophrenia (Gazzaley, para. 196, "the present invention is useful for training individuals whose cognitive losses have arisen as a consequence of injury (e.g., traumatic brain injury), medical treatments, chronic neurological, psychiatric illness, or of unknown cause. Such cognitive impairment, age-related or not, can be a contributing factor or manifesting symptom of a variety of conditions, including Alzheimer's disease, Parkinson's disease, Huntington's disease, depression, schizophrenia, dementia (including, but not limited to, AIDS related dementia, vascular dementia, age-related dementia, dementia associated with Lewy bodies and idiopathic dementia), Pick's disease, cognitive deficit associated with fatigue, multiple sclerosis, post traumatic stress disorder (PTSD), obsessive-compulsive disorder (OCD), and others."  para. 197, "Populations that can benefit from the present methods further encompass those that suffer from attention deficit disorder (e.g. attention deficit hyperactivity disorder (ADHD)).  Cognitive losses of developmentally impaired child and adult populations, encompassing general or undiagnosed developmental delays, Autism Spectrum Disorders (ASDs) (e.g. Aspberger's), can also be potentially reversed by the subject method.").

Regarding claim 22, Gazzaley teaches the method according to Claim 1, wherein the subject does not have a cognitive disorder (Gazzaley, para. 4, "The present disclosure provides methods and tools for improving the cognitive ability in… healthy individuals wishing to enhance their cognitive abilities.").

Regarding claim 23, Gazzaley teaches the method according to Claim 22, wherein the subject is from an age group selected from the group consisting of: preschool, middle childhood, young teen, teenager, younger adult, middle-age adult, and older adult (Gazzaley, para. 198, "pre-school and school-aged children, and teenagers and young adults would be key populations that could also benefit from the interference training as described herein.").

Regarding claims 69 and 71, Gazzaley teaches the method according to Claim 1 and the method according to Claim 25, wherein reaching for the virtual target stimuli with an arm (Gazzaley, para. 139, "The response can be a physical action of clicking a button and/or moving a cursor to a correct location on a screen,… finger or hand movement,… etc."  “Clicking a button and/or moving a cursor” and “finger or hand movement” are construed as reaching with an arm because a finger and a hand are each, under the broadest reasonable interpretation, part of an arm.).

Regarding claims 70 and 72, Gazzaley teaches the method according to Claim 1 and the method according to Claim 25, wherein reaching for the virtual target stimuli with a leg (Gazzaley, para. 139, "The response can be a physical action of… foot pedaling, running on a treadmill, jumping, etc." “Foot pedaling, running on a treadmill, jumping” are construed as reaching for the virtual target stimuli with a leg because, under the broadest reasonable interpretation, these are all actions that involve reaching with a leg.).

(2) Response to Argument
Appellant's arguments filed 09 February 2022 against the rejections of the claims under 35 USC 103 and 112(a), and against the objections to claims 25, 26, 29, 37, 71, and 72 have been fully considered but they are not persuasive.
  
Regarding Appellant’s arguments against the rejections of the claims under 35 USC 103, Application asserts that the cited prior art does not teach adapting the difficulty level of the embodied cognitive task based on the subject’s performance on each of the cognitive component and the physical component.  Here, Appellant recites excerpts from pg. 15-16 and 28 of the specification and asserts that the excerpted aspects are built into claims 1 and 25.
Examiner respectfully disagrees.  Appellant is reminded that elements recited in the specification, but not claimed, do not need to be addressed by prior art under 35 USC 102 and 103.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as identified in the rejections above, Gazzaley explicitly teaches assessing the subject’s performance on each of the cognitive component and the physical component as claimed.
Appellant also asserts that claims 1 and 25 require that “the physical component comprises reaching for the virtual target stimuli requiring body movement by the subject from a center position”, and thus this element, which is related to limitation (ii) and already present in claims 1 and 25, makes clear that limitation (ii) is not required to further distinguish the claims from the combination of cited prior art.
Examiner respectfully disagrees.  While not acquiescing to the necessity of limitation (ii), it is demonstrated in the rejections above that the recited claim limitation of “the physical component comprises reaching for the virtual target stimuli requiring body movement by the subject from a center position” does not distinguish the claims from the cited prior art because the recited claim limitation is taught by the primary reference (Gazzaley, para. 139, "The response can be a physical action of clicking a button and/or moving a cursor to a correct location on a screen, head movement, finger or hand movement, vocal response, eye movement, foot pedaling, running on a treadmill, jumping, etc."  Appellant’s disclosure does not provide a definition of what constitutes a “center position”.  Therefore, a “center position” is construed under the broadest reasonable interpretation to be a start position.  Thus, as Gazzaley records movement of the user as a physical response, Gazzaley necessarily includes a start position (center position) from which to identify the physical response from.).
Appellant then asserts that the broadest reasonable interpretation of a “center position” is not a broadest reasonable interpretation.
Examiner respectfully disagrees.  The Office’s interpretation is the broadest reasonable interpretation and it is reasonable because movement is defined relative to a starting point.  Examples of a center point being the relative starting point from which movement is measured is found in a joystick, eye, finger or hand, where movement vectors are determined relative to the initial centered position of the joystick or body part.  Thus, under broadest reasonable interpretation, it is reasonable to interpret a center point as reading upon a starting point.  Furthermore, Appellant’s argument is silent regarding an alternative definition.  
Therefore, the rejections stand.

Regarding Appellant’s arguments against the rejections of the claims under 35 USC 112(a), Appellant asserts that claims 1 and 25 recite that the assessment comprises detecting the subject’s body movement using a motion capture device or motion sensors worn on the subject’s body to assess the subject’s reaction time, response accuracy, or both, to the virtual target stimuli, and that the use of a motion capture device or motion sensors were known in the art at the time of the present invention.
Examiner respectfully disagrees.  The claimed motion capture device and motion sensors merely collect data, they do not perform the assessment of the subject’s reaction time, response accuracy, or both based on the collected data.  Additionally, one of ordinary skill in the art would understand that the asserted “associated programming” merely entails performance of this data collection and not the assessment itself.  Regardless, there are infinite methodologies to program the computer to perform the assessment of the subject’s reaction time, response accuracy, or both based on the collected data, and the disclosure is silent as to even one of these methodologies.  For instance, the originally filed specification merely recites that “[t]he body movement may indicate a reaction time to the cognitive component of the embodied cognitive task.  The same or different body movement may indicate response accuracy to the cognitive component of the embodied cognitive task.” And then merely passively recites that “[i]n certain aspects, the body movement is detected using a motion capture device (e.g., a motion capture device that includes a depth camera).”  It is further noted that Appellant’s arguments are only directed to one component, while the claim and associated rejection are directed to assessment of performance on two components.
Application also asserts that the adapting step was amended to include being performed using parameter estimation by sequential testing (PEST), a maximum-likelihood procedure, a staircase procedure, or a combination thereof.  Therefore, specific approaches described in pg. 14-15 of the specification have been incorporated into the independent claims.
Examiner respectfully disagrees.  The disclosure is silent regarding “a combination thereof” PEST, maximum-likelihood procedure, and staircase procedure.  In particular, the disclosure merely recites “[a]daptive methodologies/algorithms that may be employed include, but are not limited to, parameter estimation by sequential testing (PEST), maximum-likelihood procedures, and staircase procedures.”  This is particularly silent regarding “a combination thereof”.  See line 31 of pg. 13 - line 3 of pg. 14 of the specification.  Furthermore, line 27 of pg. 13 through line 22 of pg. 15 of the specification merely recite that the adapting step is performed and that the algorithms may be employed, providing limited discussions of the three newly claimed methodologies/algorithms.  It also does not particularly relate the methodologies/algorithms to performance on each of the cognitive component and the physical component as well as the claimed adapting step comprising claimed steps (i), (ii), or both (i) and (ii).

Regarding Appellant’s arguments against the rejections of claims 69-72 under 35 USC 112(a), Application asserts that the specification makes clear that the physical response to the cognitive task may include movement of the subject, e.g., movement of the subjects arms and/or legs in lines 30-31 of pg. 7, that sensors may be worn on one or both of the subject’s arms, one or both of the subject’s legs, and/or any other useful location on the subject’s body for detecting the subject’s movement and/or position while performing the embodied cognitive task in lines 7-9 of pg. 9, and that the subject responds to the embodied cognitive task using am and/or leg movements which permit an assessment of the subject’s performance on the cognitive and/or physical components of the embodied cognitive task in lines 12-15 of pg. 19.
Examiner respectfully disagrees.  As identified in the rejections above, the originally filed disclosure is silent regarding any body part that is used to reach for the virtual target stimuli. It only discloses reaching in a direction (i.e., left/right, up/down). See lines 8-9 of pg. 29 and lines 22-25 of pg. 30.  Appellant’s citations further emphasize this absence in the disclosure because they do not disclose that the reaching is with an arm or a leg.

Regarding Appellant’s arguments against the objections to claims 25, 26, 29, 37, 71, and 72, Application asserts that there is nothing objectional or incorrect in how the relevant sub-limitation is presently recited.
Examiner respectfully disagrees.  As identified in the objections, there is a lack of uniformity in claim formatting.  Maintaining uniformity aids clarity to one of ordinary skill in the art such that the person may understand the patent protection sought.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL E LANE/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715  
                                                                                                                                                                                                      /GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 Hartley, A. (2010, July 14). Sony PlayStation Move: What the future holds. Retrieved June 15, 2020, from https://www.techradar.com/news/gaming/sony-playstation-move-what-the-future-holds-702750
        
        2 Wii Remote. (2010, October 11). Retrieved June 15, 2020, from https://en.wikipedia.org/w/index.php?title=Wii_Remote